DETAILED ACTION
This Office action is in response to an election of claims filed by Applicant on 8/29/2022 in response to the election requirement sent 5/27/2022.  Applicant elects Group I, encompassing claims 1-13.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant elects claims 1–13 pursuant to the restriction requirement from 5/27/2022.  The election was made without traverse.  Therefore, the Examiner amends the claims to cancel claims 14–20.
 
---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1–13 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Schmidt (US 9,483,305 B1, issued 11/1/2016) teaches handling a particular type of data packets with kernel-space software modules by transitioning the modules between a suspended state and a non-suspended state; Guri (US 2018/0248847 A1, published 8/30/2018) teaches issues a system call from the user-space to the kernel-space; DenBoer (US 2019/0007850 A1, published 1/3/2019) teaches determining a packet type for subsequent communications where some packet type may be associated with pre-configuration of diverse computing environments; and Nukala (US 2020/0045015 A1, published 2/6/2020) teaches handling of custom type packets at a transition point in network architecture. 
However, Schmidt, Guri, DenBoer, and Nukala do not anticipate or render obvious the combination set forth in the independent claim 1 recited as “… receive a request for a custom packet type from a non-kernel space application; determine whether to grant the request for the custom packet type; when granted, reserve the custom packet type within a custom packet type registry of a kernel space; and perform kernel space packet processing based on the custom packet type stored in the custom packet type registry.”
And recited in claim 8 as “… transacting data packets via a plurality of non-kernel space applications; requesting custom packet processing for a first user space application of the plurality of non-kernel space applications; wherein the custom packet processing is executed in kernel space by a kernel space entity; and wherein the custom packet processing is specific to the first user space application.”
While concepts of interaction between user-space and kernel space, employment of custom packets are disclosed in the prior art, there is no reason to combine the identified prior art to achieve the determining of whether to grant requests for custom packet types from outside the kernel-space, reserving custom packet type in a registry, executing the custom packet processing in the kernel space specific to the predetermined first user space application.  After a lengthy search of the prior art, a reasonable basis to reject the claims under 35 U.S.C. 102 or 103 could not be reached.
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494